Exhibit 10.3

 

AMENDMENT NO. 3

TO THE

EMPLOYMENT AGREEMENT

 

This Amendment No. 3 (this “Amendment”) to the Employment Agreement is made as
of December 15, 2009 by and among FGX International Inc., a Delaware corporation
(the “Company”), and Anthony Di Paola, a resident of the State of Rhode Island
(the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain amended and
restated Employment Agreement dated as of July 23, 2007, as amended as of
December 5, 2008 and November 6, 2009 (the “Agreement”);

 

WHEREAS, Essilor International, a French Société anonyme (“Parent”), 1234
Acquisition Sub Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of Parent (“Merger Sub”), and FGX International Holdings Limited, a
British Virgin Islands corporation (“FGX Holdings”) propose to enter into a
merger agreement (that certain Agreement and Plan of Merger among Parent, Merger
Sub and FGX Holdings, dated as of December 15, 2009, the “Merger Agreement”)
that will (subject to the satisfaction of the terms and conditions of the Merger
Agreement) result in FGX Holdings becoming wholly-owned by Parent upon the
Closing (as defined in the Merger Agreement, the “Closing”) (the “Merger”);

 

WHEREAS, following the Closing, the Company desires to continue the employment
of the Executive on the terms and conditions stated herein;

 

WHEREAS, pursuant to and in accordance with Section 13 of the Agreement, the
Company and the Executive desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

1.             This Amendment will become effective upon its execution by each
of the parties; provided, however, that this Amendment will be null and void ab
initio and of no further force or effect if the Merger Agreement is terminated
prior to the Closing or if, for any reason, the Closing does not occur. 
Capitalized terms not defined herein will have the meanings ascribed to such
terms in the Agreement.

 

2.             Section 2 of the Agreement is amended in its entirety to read as
follows:

 

“2.           Employment; Duties. Subject to the terms and conditions set forth
herein, from and after the Closing and during the Employment Period, the
Executive shall serve as the Executive Vice President, Chief Financial Officer
and Treasurer of the Company, of FGX Holdings, and each of its subsidiaries. The
duties assigned and authority granted to Executive shall be as set forth in the
By-laws of the Company and those that are typically assigned and/or afforded to
a

 

--------------------------------------------------------------------------------


 

chief financial officer and treasurer of a wholly-owned subsidiary, and such
other duties and responsibilities as may otherwise reasonably be assigned to him
by the Chief Executive Officer from time to time. Executive agrees to perform
his duties for the Company diligently, competently and in a good faith manner.
Notwithstanding anything to the contrary set forth herein, the Executive shall
be permitted during the Employment Period to (a) engage in civic and charitable
activities to the extent they are not inconsistent with Executive’s duties
hereunder and (b) serve as a member of the board of directors of not more than
two additional for profit corporations.”

 

3.             Section 3.b. of the Agreement is amended in its entirety to read
as follows:

 

“b.           Bonus. In addition to the Base Salary, the Executive shall be
eligible to receive an annual cash bonus on account of services rendered by him
during each calendar year during the Employment Period.  In accordance with the
Merger Agreement, the Board of Directors, in consultation with the Chief
Executive Officer, shall establish performance metrics (as such performance
metrics may be amended or modified in the sole discretion of the Board of
Directors during any calendar year to take into account any acquisitions,
divestitures or non-recurring items or any other fundamental corporate
transactions or changes, the “Performance Metrics”) to quantify the Company’s
performance for any calendar year during the Employment Period.  In the event
that the Company meets or exceeds the annual Performance Metrics established by
the Board of Directors, the Executive shall be entitled to receive, in addition
to the Base Salary, a bonus of up to fifty percent (50%) of the Base Salary paid
to the Executive on account of such calendar year (the “Bonus”).  Subject to
(i) the Executive remaining employed by the Company on the date the Bonus is
determined, or (ii) the Executive being employed by the Company on the day
immediately following the end of the applicable performance period in the event
that the Company terminates the Executive’s employment without Cause, any Bonus
payable to the Executive on account of any calendar year shall be paid to the
Executive on or before the later of (x) March 15 of the year following the year
for which the Bonus was earned and (y) the date on which the Board of Directors
has been able to determine within a reasonable degree of certainty that the
Performance Metrics have been met or exceeded and the amount of the Bonus due
Executive.

 

In addition to the Base Salary and Bonus, the Executive shall (i) participate in
the Company’s long-term incentive program on terms and conditions to be
established by the Board of Directors as soon as reasonably practicable
following the Closing, and (ii) be granted options, subject to approval by the
board of directors of Parent (the “Parent Board”), to purchase shares of Parent
on terms and conditions to be established by the Parent Board as soon as
reasonably practicable following the Closing.”

 

4.             Section 3.c. of the Agreement is deleted in its entirety.

 

2

--------------------------------------------------------------------------------


 

5.             Section 4.d. of the Agreement is deleted in its entirety.

 

6.             Section 6.a.i. of the Agreement is amended in its entirety to
read as follows:

 

“i.            Termination by Executive.  Executive may terminate his employment
at any time by providing ninety (90) days’ written notice to the Company.”

 

7.             Section 6.a.ii. of the Agreement is amended in its entirety to
read as follows:

 

“ii.           Termination by the Company Without Cause. The Company may
terminate Executive’s employment at any time, without Cause by providing ninety
(90) days’ written notice to Executive. As used in this Agreement, the term
“without Cause” shall mean termination for any reason not specified in Section 5
or Section 7 hereof.”

 

8.             Clause (i) of the second sentence of Section 6(b) of the
Agreement is amended in its entirety to read as follows:

 

“(i)          the material reduction or material adverse change in Executive’s
authority, duties, job responsibilities or reporting structure from those in
effect on the date hereof; provided, however, that no Good Reason shall exist
solely as a result of the Company ceasing to be an independent publicly held
company and as a result of the change in the Executive’s reporting structure as
a result of the Merger;”

 

9.             Section 6.c. of the Agreement is amended by deleting clauses i.
and ii. in their entirety and redesignating clauses iii. and iv. thereof as
clauses i. and ii., respectively.

 

10.           Section 8.a. of the Agreement is amended in its entirety to read
as follows:

 

“a.           Subject to Section 8.d., if the Executive’s employment is
terminated either by the Company without Cause, by the Executive for Good Reason
or because of the Executive’s death or Disability, in any case, within
twenty-four (24) months after a Change in Control (as defined in Section 8.c.),
the Executive shall be entitled to receive a supplemental bonus payment (the
“Change in Control Payment”) from the Company equal to (i) one and one-half
(1.5) times the sum of (x) the Executive’s then current Base Salary plus (y) the
amount of the Bonus (as defined in Section 3.b. above) for the year in which the
Executive’s employment is terminated (determined without regard to whether any
Performance Metrics established by the Board of Directors pursuant to
Section 3.b. above are or were satisfied) minus (ii) the aggregate retention
payments received by the Executive pursuant to Section 8.b.i. below prior to the
effective date of such termination of employment.  The Change in Control Payment
shall be paid to the Executive on the sixtieth (60th) day following the earlier
of the Executive’s separation from service (as defined in Section 409A) or the
date of

 

3

--------------------------------------------------------------------------------


 

the Executive’s death.  The Executive shall also be entitled to continuation of
medical, dental and vision benefits under Section 4.a. hereof at the same cost
to the Executive as is applicable to active employees of the Company until the
earlier of (x) the 18-month anniversary of the Termination Date and (y) the date
on which the Executive is provided comparable benefits from any other source
(the “Continuation Coverage”); provided, however, that the Company shall use
commercially reasonable efforts to provide such health insurance benefits
through a third party insurer.  For purposes of this Agreement, the amounts paid
or contributed by the Company for Continuation Coverage for the benefit of the
Executive and, as applicable, the Executive’s eligible dependents are referred
to as the “Premium Payments”.  In the event that the Company’s group health plan
is or becomes subject to the nondiscrimination rules of Section 105(h) of the
Code, the Company’s obligation to pay the premiums for Continuation Coverage
will end, and the Executive will become responsible for the timely payment of
the full cost of maintaining his elected coverage and the coverage for his
eligible dependents until the end of the applicable Continuation Period.  In
such event, the Company will reimburse the Executive in an amount equal to the
Premium Payments that the Company would otherwise have paid in accordance with
Section 4.a. (“Premium Reimbursements”).  The Executive acknowledges that any
Premium Reimbursements will be treated for reporting purposes as taxable income
to the Executive.  The Executive will provide the Company substantiation in
reasonable detail of the premiums the Executive paid within two calendar months
after the premiums are paid.  Premium Reimbursements under this Section 8.a.
will be paid to the Executive in the calendar month following the calendar month
in which substantiation determined by the Company to be adequate has been
provided to the Company.  In no event will adequately substantiated
reimbursements be paid to the Executive later than the last day of the calendar
year following the calendar year in which the premium expense was incurred.  The
Executive will promptly notify the Company in writing if the Executive becomes
eligible for coverage under another group health plan prior to the 18-month
anniversary of the Termination Date.”

 

11.           Section 8.b. of the Agreement is amended in its entirety to read
as follows:

 

“b.           i.              Subject to the Executive remaining employed by the
Company on the first year anniversary of the Closing (the “First Retention
Payment Date”), the Executive shall be entitled to receive, no later than five
(5) business days following the First Retention Payment Date, an amount in cash
equal to 30% of the Change in Control Payment (calculated in accordance with
Section 8.a. above).  Subject to Section 8.d. and subject to the Executive
remaining employed by the Company on the second year anniversary of the Closing
(the “Second Retention Payment Date”), the Executive shall be entitled to
receive, no later than five (5) business days following the Second Retention
Payment Date, an amount in cash equal to 70% of the Change in Control Payment
(calculated in accordance with Section 8.a. above) (the “Second Retention
Payment”).

 

4

--------------------------------------------------------------------------------


 

ii.             Notwithstanding anything to the contrary in this Agreement, this
Agreement will terminate upon payment of the Second Retention Payment; provided,
however, that the provisions of Section 8.a. (but only to the extent
Section 8.a. relates to the Continuation Coverage), Section 8.b.iv., Sections 9
through and including 12, and Sections 14, 18, 20 and 21 shall survive the
termination or expiration of this Agreement.

 

iii.            Notwithstanding anything to the contrary in this Agreement,
(x) in no event shall the Executive be entitled to receive benefits under both
Section 8.a. and Section 8.b. above and (y) in no event shall the aggregate cash
payment(s) to the Executive under this Section 8 be less than $666,900.

 

iv.            Executive shall be provided the Continuation Coverage with
respect to any termination of his employment with the Company that is effective
as of or following the second year anniversary of a Change in Control.”

 

12.           Section 8.c. of the Agreement is amended in its entirety to read
as follows:

 

“The parties hereby agree that the Closing will constitute a “Change in Control”
for purposes of this Agreement.”

 

13.           A new Section 8.d. is added to the Agreement as follows:

 

“d.           i.              As a condition precedent to receiving the Second
Retention Payment or any payment pursuant to Section 8.a., Executive shall
execute a general release reasonably satisfactory to the Company of any and all
claims which Executive or his heirs, executors, agents or assigns might have
against the Company, its subsidiaries, affiliates, successors, assigns and its
past, present and future employees, officers, directors, agents and attorneys,
except for claims arising under this Agreement or any employee benefit plan
(other than any employee benefit plan providing a benefit in the nature of a
severance benefit) in which Executive participates or for any right to
indemnification to which Executive may be entitled as an officer and director of
the Company (the “Release”).

 

ii.             In the case of the Release in respect of the Second Retention
Payment, a valid Release shall be delivered to the Company prior to the Second
Retention Payment Date; provided that the Company has provided Executive a form
of Release at least forty-five (45) days prior to the Second Retention Payment
Date.  Subject to the Company’s compliance with the previous sentence, the
Company shall have no obligations under Section 8.b. if Executive fails to
deliver a valid Release to the Company on or prior to the Second Retention
Payment Date.

 

iii.            In the case of the Release in respect of any payment under
Section 8.a., a valid Release shall be delivered to the Company within sixty
(60) days following Executive’s termination of employment; provided that the
Company has provided Executive a form of Release within seven (7) days following
the

 

5

--------------------------------------------------------------------------------


 

Executive’s termination of employment.  Subject to the Company’s compliance with
the previous sentence, the Company shall have no obligations under Section 8.a.
if Executive fails to deliver a valid Release to the Company within sixty (60)
days following Executive’s termination of employment.”

 

14.           Section 14 of the Agreement is amended in its entirety to read as
follows:

 

“14.  Notices.  Any notice, request or other document required or permitted to
be given under this Agreement shall be in writing and shall be deemed given
(a) upon delivery, if delivered by hand, (b) three days after the date of
deposit in the mail, postage prepaid, if mailed by U.S. certified or registered,
mail, or (c) on the next business day, if sent by prepaid overnight courier
service, in each case, addressed as follows:

 

(a)           If to Executive, to:

 

At the last home address for the Executive appearing on the Company’s records

 

(b)           If to the Company, to:

 

FGX International Inc.

500 George Washington Highway

Smithfield, Rhode Island 02917

Attention: Chief Executive Officer

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:  Neil M. Leff, Esq.

 

Essilor International

147 rue de Paris

94227 Charenton-le-Pont

France

Attn:  Carol Xueref

 

Jones Day

222 East 41st Street

New York, New York 10017

Attn:  Manan D. Shah, Esq.

 

Any party may change the address to which notice shall be sent by giving notice
of such change of address to the other parties in the manner provided above.”

 

6

--------------------------------------------------------------------------------


 

15.           Except as expressly provided herein, no other modifications or
amendments to the Agreement are being made and, with the exception of the
amendment set forth herein, the terms and conditions of the Agreement are hereby
ratified and confirmed.

 

[Signatures Appear on Next Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

FGX INTERNATIONAL INC.

 

 

 

 

 

/s/ John H. Flynn, Jr.

 

By: John H. Flynn, Jr.

 

Title: President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Anthony Di Paola

 

Anthony Di Paola

 

--------------------------------------------------------------------------------